United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3912
                         ___________________________

                                 Michael M. Wallace

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                               Claire Hayden Wallace

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                           Submitted: September 26, 2013
                             Filed: November 20, 2013
                                  ____________

Before RILEY, Chief Judge, BYE and GRUENDER, Circuit Judges.
                              ____________

RILEY, Chief Judge.

       Collateral to an ongoing divorce proceeding in Missouri state court, Michael
Wallace filed an identity theft tort claim in federal court under Mo. Rev. Stat
§ 570.223 against his wife, Claire Wallace, and alleged diversity jurisdiction, see
28 U.S.C. § 1332(a)(1). Michael asserted that during their marriage Claire stole his
identity and “surreptitiously open[ed] multiple credit cards in [his] name.” Noting the
Wallaces’ pending state divorce proceeding, the district court1 dismissed the case for
lack of subject matter jurisdiction under the domestic relations exception to federal
jurisdiction. Having appellate jurisdiction under 28 U.S.C. § 1291, we affirm.

I.     BACKGROUND
       The Wallaces married in late 2006. They separated on May 10, 2010, and in
February 2011, Claire filed for divorce in the Circuit Court of Pemiscot County,
Missouri. Michael alleges that shortly after the divorce filing he discovered Claire
had used his social security number and other personal information, without his
knowledge, to obtain several credit cards in his name. Michael also claims Claire
charged approximately $40,000 on these cards, and since his discovery of Claire’s
conduct, at least one credit card company has filed suit against him for failing to pay
such charges. According to Michael, Claire had herself listed as an “authorized
signer,” enabling her to use the card without retaining any liability for the charges.
All of this alleged conduct occurred during the Wallaces’ marriage.

       On December 14, 2011, Michael filed a diversity action in federal district court
against Claire claiming identity theft, under Mo. Rev. Stat. § 570.223. Michael
requested $100,000 in actual damages, statutory treble damages, and injunctive and
declaratory relief requiring Claire to satisfy the debts and prohibiting her from using
his identifying information. Claire failed to respond, whereupon the clerk entered a
default against her. Michael moved for a default judgment, and Claire moved to set
aside the entry of default.

      On November 8, 2012, the district court, without deciding the parties’ motions,
vacated the clerk’s entry of default and sua sponte dismissed this suit for lack of
subject matter jurisdiction. The district court held the domestic relations exception


      1
       The Honorable Stephen N. Limbaugh Jr., United States District Judge for the
Eastern District of Missouri.

                                         -2-
precluded its jurisdiction over Michael’s claims because the claims were “tied so
closely to matters appurtenant to the ongoing divorce litigation.” Relying on Kahn
v. Kahn, 21 F.3d 859 (8th Cir. 1994), the district court found two facts decisive:
(1) Claire’s alleged credit card charges were made during the marriage, and (2) the
discovery requests involved in the state court divorce proceeding indicated these
charges were “among the matters being raised by the parties” to be addressed by the
state court.2 Michael timely appealed.

II.    DISCUSSION
       “The existence of subject-matter jurisdiction is a question of law that this court
reviews de novo.” ABF Freight Sys., Inc. v. Int’l Bhd. of Teamsters, 645 F.3d 954,
958 (8th Cir. 2011). “The domestic relations exception, first articulated in Barber v.
Barber, 62 U.S. ([2]1 How.) 582, 584 (185[8]), divests the federal courts of
jurisdiction over any action for which the subject is a divorce, allowance of alimony,
or child support,” including “the distribution of marital property.” Kahn, 21 F.3d at
861. The question here is whether Michael’s identity theft claim against Claire falls
within the domestic relations exception to federal jurisdiction.

       A.     Domestic Relations Exception
       In Kahn, a Missouri state court entered a decree of dissolution, which
distributed marital property disproportionately in favor of the ex-wife. See id. at 860.
Almost a year later, the ex-wife brought a federal diversity tort law action against her
ex-husband. See id. Both the federal suit and the state divorce proceeding essentially
alleged the same misconduct of the ex-husband: “extramarital affairs, procuring loans
secured by marital property and [the ex-wife]’s property,” “misappropriating the net
profits” from sales of the ex-wife’s property, and “converting funds” without



      2
      At the time the district court dismissed this case, the divorce proceeding was
ongoing. The Missouri circuit court has since entered judgment.

                                          -3-
rendering an accounting. See id. at 860-61. All of his misconduct occurred during
the parties’ marriage. See id. at 861.

        In Kahn we held, “[The ex-wife]’s claims for relief, although drafted to sound
in tort, are so inextricably intertwined with the prior property settlement incident to
the divorce proceeding that subject matter jurisdiction does not lie in the federal
court.” Id. In reaching that conclusion, we pointed to a Missouri statute requiring a
divorce court take into account “‘[t]he conduct of the parties during the marriage’”
when distributing marital property, id. (quoting Mo. Rev. Stat. § 452.330.1(4)
(emphasis in original)), as well as the impact the distribution would have on an
alimony award, see id. (quoting Mo. Rev. Stat. § 452.335.2(1)). Given the scope of
a divorce court’s considerations under Mo. Rev. Stat. § 452.330.1, we concluded that
the fact “[t]hat [the ex-wife] received property in the dissolution proceeding in part
based on the wrongful conduct constituting the intentional torts [wa]s relevant to any
award of damages based on that same conduct.” Id. at 861-62. With the two
remedies—tort damages in the federal suit and a disproportionate property
distribution in the state divorce proceeding—based on the same “wrongful conduct,”
the tort action would require a federal court to “inquire into matters directly relating
to the marital relationship or the property settlement.” Id. at 862. Claims so
“inextricably intertwined” with a state divorce proceeding were beyond the scope of
federal jurisdiction. Id. at 861-62.

       Kahn thus stands for the proposition that a federal suit is “inextricably
intertwined” with a state domestic proceeding, thereby depriving the federal court of
subject matter jurisdiction, where the requested federal remedy overlaps the remedy
at issue in the state proceeding. Id. This occurs where the federal suit involves a
remedy which is essentially domestic—where, in addressing the same conduct
involved in a state domestic proceeding, the effect of a remedy in the federal suit is
to modify, nullify, or predetermine the domestic ruling of the state proceeding.



                                          -4-
       As in Kahn, Michael alleges a tort claim based on conduct that occurred during
the marriage. And the state divorce proceeding, like that in Kahn, took place in a
Missouri state court bound by Mo. Rev. Stat. § 452.330.1(4) to consider “[t]he
conduct of the parties during the marriage.” During two days of the state court
proceeding the parties disputed the credit card charges and the identity of the card
user. According to Claire’s statements at oral argument here, the state court labeled
the debt “marital” and divided it evenly between Michael and Claire. If the federal
district court were to award Michael the injunctive and declaratory relief he requests
here, the award, at least in part, would undermine the judgment of the state court.
These remedies would essentially require that the federal court remove the label
“marital debt” and reallocate the debt division the state court has already “deem[ed]
just after considering” the conduct at issue here. Mo. Rev. Stat. § 452.330.1. In this
same vein, an award of damages would modify the state court’s marital distribution.
Because the remedies requested here effectively would nullify part of the divorce
court’s judgment based on the same conduct, the two cases are “inextricably
intertwined” within the meaning of Kahn.

      The domestic relations exception, as explained in Kahn, precludes subject
matter jurisdiction over this case.

       B.     Continuing Validity of Kahn
       We decline Michael’s request to reconsider Kahn. “‘It is a cardinal rule in our
circuit that one panel is bound by the decision of a prior panel.’” Mader v. United
States, 654 F.3d 794, 800 (8th Cir. 2011) (en banc) (quoting Owsley v. Luebbers, 281
F.3d 687, 690 (8th Cir. 2002) (per curiam)). We are bound by Kahn.

      We reject Michael’s contention that Marshall v. Marshall, 547 U.S. 293 (2006)
constitutes an “intervening Supreme Court decision [] inconsistent with” Kahn.
McCullough v. AEGON USA Inc., 585 F.3d 1082, 1085 (8th Cir. 2009). Marshall
involved the probate exception to subject matter jurisdiction. See Marshall, 547 U.S.

                                         -5-
at 308. The Marshall court’s discussion of the domestic relations exception did
nothing to alter the scope of that exception. See id. at 305-08. Rather, the Supreme
Court’s discussion described what the Supreme Court had done in previous cases.
See id. Such discussion does not constitute an inconsistent “intervening Supreme
Court decision” such that we would ignore our prior ruling. See McCullough, 585
F.3d at 1086 (explaining that a Supreme Court decision which did not specifically
change the law does not allow our court to disregard its prior decisions).

III.   CONCLUSION
       Following Kahn, we affirm.
                     ______________________________




                                        -6-